DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 08/13/2021, have been received and made of record. In response to the most recent Office Action, dated 06/25/2020, claim 16 has been amended.

Drawings
The drawings were received on 08/13/2021. These drawings are accepted.

Terminal Disclaimer
The terminal disclaimer filed on 08/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Any Patent granted on Application No. 16/725312 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a first mode, apply to each of the two unidirectional switches in the auxiliary voltage generation module, a second set of square wave modulation pulses having a variable second frequency Claims 18-20 depend upon claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        



	/THIENVU V TRAN/                                                             Supervisory Patent Examiner, Art Unit 2839